Citation Nr: 0200138	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  98-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


REMAND

The veteran had active service from April 1966 to November 
1966. 

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In November 1996, the veteran submitted a VA Form 21-4142 
authorizing VA to obtain medical records from the Douglas 
Mental Health Center.  The RO requested records in that same 
month,, but apparently received no response.  The claims file 
does not reveal that the RO made any further requests for 
that information or informed the veteran that it was unable 
to obtain the records in question.  In addition, during his 
hearing before the Board in November 2001, the veteran 
reported treatment at various facilities in New York.

Pursuant to regulations promulgated in connection with the 
VCAA, reasonable efforts to obtain records not in the custody 
of a Federal department or agency will generally consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.  66 Fed. Feg. 
45630 (to be codified at 38 C.F.R. § 3.156(c)(1)).  In 
addition, if VA makes reasonable effort to obtain relevant 
non-federal records, but is unable to obtain them, VA must 
provide the claimant with notice of the fact.  66 Fed. Feg. 
45631 (to be codified at 38 C.F.R. § 3.156(e)(1)).  Further 
development is warranted in order to ensure that VA complies 
with its duty to obtain records in this respect.  

In addition, in September 1997, the veteran underwent a VA 
examination.  The examiner's diagnoses included major 
depressive disorder, intermittent explosive disorder, and 
schizophrenia, paranoid type.  In the concluding remarks, the 
examiner indicated that "[i]t is believed that his psychotic 
break occurred in his 20s while he was in the military."  
These remarks leave unclear whether this is the opinion of 
the examiner or simply the opinion of the veteran's treating 
physician, a letter from whom the examiner apparently had 
obtained.  The examiner's report also reflects that the 
claims file was not available at the time of the examination.  

In December 1998, the RO received a statement from a VA 
physician, identified by the veteran as his treating 
physician, which contains the opinion that the veteran 
suffered from chronic paranoid schizophrenia that had its 
onset in service.  

The December 1998 opinion, with the comments provided by a VA 
examiner in September 1997, raises some question as to 
whether a current psychiatric disorder had its onset in 
service.  However, evidence that the September 1997 VA 
examiner did not have access to the claims file, together 
with the lack of a clear opinion from that examiner 
concerning the etiology of the veteran's diagnosed disorder, 
detract from the probative value of that opinion with respect 
to the date of onset of the veteran's current disability.  
The diagnosis provided by the VA examiner is also somewhat 
broader than that provided by the veteran's treating 
physician.  A VA examination by an examiner who has reviewed 
the claims file, therefore, is warranted to better identify 
the nature and etiology of the veteran's disability.   

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.

2.  As part of its development, the RO 
should attempt to secure records of 
treatment provided by the Douglas Mental 
Health Center.  If, after making 
reasonable efforts to obtain the records 
in question, the RO is unable to do so, 
the RO should notify the veteran of its 
inability to obtain the records 
requested.  

3.  As part of its development, the RO 
should attempt to secure records of 
treatment provided by the facilities 
named by the veteran in his November 2001 
hearing.  These include:  Bellevue 
Hospital; Phelps Hospital; Beth Israel 
Hospital; and the VA facility in 
Montrose, New York.  If the RO cannot 
obtain these records, it should document 
its attempts.  It should also notify the 
veteran of its unsuccessful efforts.

4.  The RO should afford the veteran a 
psychiatric examination.  The examiner 
should identify all psychiatric disorders 
present and, for each disorder present, 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
had its onset in service or otherwise is 
related to service.  The examiner's 
attention is directed to the opinion of a 
physician submitted in December 1998 and 
the conclusions contained in a report of 
a September 1997 examination for mental 
disorders.  The examiner should offer a 
complete rationale for any opinions 
expressed.  The claims file must be made 
available to the examiner for review.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefit sought on appeal remains denied, 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC). An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




